DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/2/20 and 1/24/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) and Species B (Figures 4A and 4B) in the reply filed on 1/24/22 is acknowledged.
Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/22.

Claim Objections
Claim 5 is objected to because of the following informalities:  in line 10, “plural” should read --plurality of--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Engel et al. (US 2010/0268159 A1) (“Engel”) .
Regarding claim 1, Engel discloses (Figures 1, 2, 6-9) a balloon guide catheter comprising: a catheter shaft (12) having an outer layer made of a reflowable material (paragraphs 0043-0044); and a balloon (18) having a bond interface area with a plurality of punctures (64) defined therein secured about the outer layer of the catheter shaft via seepage of the reflowable material of the outer layer into the plurality of punctures forming a radially outward reflow bond between the catheter shaft and the balloon; wherein the balloon is secured to the catheter shaft without an adhesive (paragraphs 0008, 0043-0044).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
Engel is silent regarding seepage of the reflowable material of the outer layer into the plurality of punctures forming a radially outward reflow bond.  However, Engel discloses proximal and distal reflow jackets (66) comprising tubes made of the same material as the catheter are placed over the apertures and/or slits of the balloon and heated to force the material of the tube to flow through the apertures and/or slits to bond with the material of the catheter body (paragraph 0008).  Thus, a radially outward reflow bond is established because the material of the catheter and jacket extends both radially inward and outward through the apertures/slits of the balloon to connect the balloon to the catheter shaft.

Regarding claim 3, Engel discloses (Figure 6) that the balloon is a sleeve (paragraph 0043) and the bond interface area comprises a proximal bond interface area (60) and an opposite distal bond interface area (62); wherein the plurality of punctures (64) is arranged 360 degrees radially in the proximal and distal bond interface areas of the balloon sleeve (paragraph 0043).
Regarding claim 5, Engel discloses (Figures 8 and 9) a proximal reflow jacket (66) disposed about the balloon covering the proximal bond interface area (60); and a distal reflow jacket disposed about the balloon covering the distal bond interface area (paragraph 0044); the distal reflow jacket being separated in an axial direction from the proximal reflow jacket forming a 360 degree radial gap therebetween through which a portion of the balloon is exposed; wherein each of the proximal and distal reflow jackets is made of a reflowable material (paragraph 0044); the proximal and distal reflow jackets being securable to the balloon via the Response to January 11, 2022 Restriction/Election RequirementPage 2U.S. Serial No. 16/942,671reflowable material of the proximal and distal outer jackets seepable into the plural punctures forming a radially inward reflow bond; wherein the proximal and distal reflow jackets are secured to the balloon without an adhesive (paragraphs 0008, 0043-0044).
Regarding claim 6, Engel discloses that the reflowable material of the proximal and distal reflow jackets is the same as the reflowable material of the outer layer of the catheter shaft (paragraph 0044).
Regarding claim 7, Engel discloses (Figures 6 and 7) that the balloon (18) is a sleeve (paragraph 0043).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 2010/0268159 A1) (“Engel”) in view of Allen et al. (US 2017/0232239 A1) (“Allen”).
Regarding claim 2, Engel discloses the invention substantially as claimed.  However, Engel fails to disclose that the reflowable material comprises a medical grade thermoplastic polyurethane.
In the same field of endeavor, Allen teaches (Figure 4C) a medical grade thermoplastic polyurethane that is reflowable (paragraph 0067).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reflowable material to comprise a medical grade thermoplastic polyurethane, as taught by Allen, since “it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice” In re Leshin, 125 USPQ 416.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 2010/0268159 A1) (“Engel”).
Regarding claim 4, Engel discloses the invention substantially as claimed, but fails to explicitly disclose that each of the proximal and distal bond interface areas of the balloon sleeve having the plurality of punctures defined therein is approximately 2 mm in an axial direction.
However, Engel discloses that the size, number, shape, and alignment of the slits and/or apertures in the proximal and distal bond areas can be optimized (paragraph 0045).  Engel discloses that the plurality of punctures is a result effective variable because the size, number, shape, and alignment of the slits and/or apertures determines the amount of material that can flow through to bond the balloon to the catheter shaft (paragraph 0045).  Increasing the number of rows of slits/apertures would increase the amount of material able to flow through to bond the balloon to the outer surface of the catheter shaft.  It appears that if each of the bond interference areas is approximately 2 mm in an axial direction, an adequate amount of material would be able to flow through to bond the balloon to the outer surface of the catheter shaft.  Further, Applicant has not disclosed that the claimed 2 mm value solves any stated problem, indicating simply that: “The axial length of each of the proximal and distal bond interface areas 110, 115 with the plural punctures defined therein is preferably approximately 2 mm – approximately 3 mm.”  See specification, paragraph 0020.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify each of the proximal and distal bond interference areas to be approximately 2 mm in an axial direction, since “it has been held that discovering an In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Weller et al. (US 2007/0095474 A1; Figures 34 and 35), Heidner (US 2003/0078613 A1; Figure 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/C.D.K/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771